Citation Nr: 1549708	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a personality disorder and, if so, whether service connection for an acquired psychiatric disorder is warranted.  

2.  Entitlement to service connection for hidradenitis suppurativa with associated back problems. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C.J.H.

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board notes that the record shows multiple psychiatric diagnoses, to include dependent personality disorder, a claim denied by a prior final rating decision as stated below, as well as schizophrenia, depression, and posttraumatic stress disorder (PTSD).  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record);  38 C.F.R. § 3.159(c) (2015). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id. However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, as the new claim for service connection for an acquired psychiatric disorder is based on an assessment of the same in-service psychiatric symptoms addressed by the final rating actions denying the claim for service connection for a personality disorder, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder.  In this regard, as the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized his claim of service connection more broadly pursuant to Brokowski, Robinson, and Clemons as entitlement to service connection for an acquired psychiatric disorder, however diagnosed. 

In August 2015, the Veteran and C.J.H. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At such time, the record was held open for 30 days, until September 26, 2015, for the receipt of additional evidence.  

In June 2014, September 2014, October 2014 and September 2015, additional evidence was submitted by the Veteran.  He explicitly waived Agency of Original Jurisdiction (AOJ) consideration of the evidence submitted in September 2014 and September 2015.  38 C.F.R. § 20.1304(c) (2015).  Moreover, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 amended 38 U.S.C. § 7105 by adding new paragraph (e), which provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in March 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for service connection for an acquired psychiatric disorder and hidradenitis suppurativa are addressed in the REMAND portion of the decision and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final May 1997 rating decision, which was issued the same month, service connection for a personality disorder was denied.  

2.  In a final February 2003 rating decision, which was issued in March 2003, a claim for service connection for a personality disorder was reopened and denied.  

3.  Evidence added to the record since the final March 2003 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014]; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [(2015)].  

2.  The March 2003 rating decision that reopened and denied a claim for service connection for a personality disorder is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].  

3.   New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim for service connection for an acquired psychiatric disorder is completely favorable, no further action with respect to this claim is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term 'psychosis' includes a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; other specified schizophrenia spectrum and other psychotic disorder; schizoaffective disorder; schizophrenia; schizophreniform disorder; and substance/medication-induced psychotic disorder.

Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. 
§ 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2015).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a). See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a personality disorder was originally denied by a May 1997 rating decision.  The evidence then of record included the service treatment reports that reflected psychiatric hospitalization in January 1991 after a suicidal gesture by the Veteran.  These reports indicated that he was unhappy with the Navy and with separations from his family caused by the Navy, and that the thought of deploying and being separated from his family, wife, and daughter caused extreme dysphoria and had led to his suicidal gesture.  In addition to his overly dependent relationship with his family, the Veteran admitted to other dependent personality characteristics, such as needing a lot of advice and reassurance from others in order to make important decisions.  During his hospitalization, the Veteran repeatedly stated that he wanted to leave the Navy to avoid separation from his family.  The attending psychiatrist advised consideration of administrative separation for unsuitability.  The Veteran was not considered to be mentally ill and to have manifested a long-standing disorder of character and behavior which was of such severity as to interfere with serving adequately in the Navy.  The final diagnosis was dependent personality disorder.  

The May 1997 rating decision denied the Veteran's claim for service connection for a psychiatric disability based on a determination that the dependent personality disorder shown in service was a congenital or developmental defect which was unrelated to military service and not subject to service connection.  Later the same month, the Veteran was advised of the decision and his appellate rights.  He did not file a timely notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the May 1997 rating decision.  Therefore, such is final.  38 U.S.C.A. § 7105(c) (West 1991) [(West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996) [(2015)].  

Thereafter, a February 2003 rating decision found that the Veteran had submitted sufficient evidence to reopen the claim for service connection for dependent personality disorder, but denied the underlying claim for service connection for such disability.  Additional evidence received at that time included a January 2003 statement from a private psychiatrist, F.S., reflecting treatment for paranoid schizophrenia and the comment that the Veteran had been suffering from these symptoms since the age of 20.  The Board parenthetically notes that the Veteran, having been born in July 1971, would have been 20 in July 1991, a few months after service separation.  Also of record at the time of the February 2003 rating decision was a March 2002 VA mental hygiene report reflecting provisional diagnoses of PTSD and depression.  

In March 2003, the Veteran was advised of the February 2003 rating decision and his appellate rights.  He did not file a timely notice of disagreement with this decision and no new and material evidence was received within the applicable appellate period following the March 2003 rating decision.  Therefore, such is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2015)].  The March 2003 rating decision is the most recent final rating decision denying a claim for service connection for a psychiatric disability on any basis.  

The evidence received since the March 2003 rating decision includes statements from the Veteran, to include in sworn testimony to the undersigned, asserting that he never had a personality disorder during service, and that the psychiatric symptoms manifested in service were, in essence, due to PTSD, depression, or other acquired psychiatric disability related to the psychiatric of trauma of fellow service members being thrown overboard while serving on the U.S.S. America.  Statements from service comrades of the Veteran purporting to have witnessed men falling overboard on the U.S.S. America were received in March 2014.  Also received in March 2014 was a statement from a former teacher of the Veteran who indicated that the Veteran had no psychiatric problems prior to service.  The evidence received since the March 2003 rating decision also includes a June 2014 opinion from a private psychologist who, after noting the Veteran's reported stressors of shipmates going overboard and reports of recent VA treatment for PTSD, stated, "I am even more convinced that more likely than not, [the Veteran] has PTSD as a result of military encounters."  

In short, the Board finds that the statements submitted by and on behalf of the Veteran since the March 2003 rating decision, the credibility of which must be presumed, the recent VA clinical evidence of psychiatric treatment, and the June 2014 opinion from a private psychologist, while not conclusive as to the matter, raise a reasonable probability of substantiating the claim for service connection for a psychiatric disability.  Therefore, the Board finds that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the reopened claim for service connection for an acquired psychiatric disorder and the claim for service connection for hidradenitis suppurativa and that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, with respect to the reopened claim for service connection for an acquired psychiatric disorder, any current diagnosis of PTSD is not valid for the purposes of a grant of service connection because, in spite of the efforts by the AOJ to corroborate the Veteran's stressors-which the Board finds adequate as there is no reasonable possibility that further efforts to develop the Veteran's non-combat stressors would substantiate this aspect of the appeal-the Veteran's stressors have not been corroborated.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d), 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

However, the record does not reflect a VA examination addressing the matter of whether the Veteran's dependent personality disorder shown during service was subject to a superimposed disease or injury during service that resulted in additional disability.  Given the Veteran's contentions in this regard and the post-service evidence reflecting diagnosed acquired psychiatric disabilities other than PTSD,  such as depression and schizophrenia, the Board finds that a VA examination that includes an opinion as to whether the matter of whether the Veteran's dependent personality disorder shown during service was subject to a superimposed disease or injury that resulted in additional disability is necessary to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).  Such an examination is also necessary to address the matter of-as indicated by the January 2003 statement from the private psychiatrist, F.S.-whether the Veteran had schizophrenia within one year of service so as to warrant service connection based on chronic disability pursuant to 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With respect to the claim for service connection for hidradenitis suppurativa, given the clear evidence of current disability associated with this condition as reflected by recent VA clinical records (see, e.g., April 1, 2010, and April 24, 2011, VA clinical reports) and the Veteran's sworn testimony as to continuity of symptomology associated with this condition from service to the present time-which the Board finds competent and credible for the purposes of the determination as to whether the record indicates the need for such an examination-a VA examination addressing the claim for service connection for hidradenitis suppurativa is also necessary.  McLendon, supra; 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).   

Finally, at the August 2015 hearing, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits (per his testimony, due to his skin disability).  See August 26, 2015, Hearing Transcript, page 31.  The claims file does not contain any SSA records, and the Board notes that although SSA determination are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the AOJ will be requested to obtain and associate with the claims file a copy of any SSA determination pertaining to the Veteran, and copies of all medical records underlying that determination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the SSA furnish a copy of any decision awarding the Veteran disability benefits under the guidelines of this agency, as well as copies of all medical records underlying that determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the completion of the development requested above, afford the Veteran a VA psychiatric examination to assess the nature and etiology of any current psychiatric disorders.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner, and based on review of the evidence contained therein as well as summarized in the decision above, and a psychiatric examination of the Veteran, the examiner should specifically offer responses to the following: 

(A) Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria, or that otherwise meet the criteria for a valid diagnosis for the purposes of VA benefits.  [I.e., with respect to any diagnosis of PTSD, the examiner should identify the documentation in the record of a valid stressor sufficient to result in such a diagnosis.]  

(B) Based on the psychiatric symptomatology and treatment course shown in the record, to include the January 2003 statement from F.S. with respect to the Veteran having schizophrenia since he was 20, is it at least as likely as not that the Veteran manifested schizophrenia, or another psychotic disorder, within one year of service?  If so, assess, to the extent possible, the degree of social and industrial impairment resulting from any psychosis shown within one year of service. 

If the examiner determines that a psychotic disorder was not demonstrated within one year of service, the reasons for rejecting the history in this regard provided by F.S. should be provided in detail. 

(C) For each currently diagnosed acquired psychiatric disorder, is it at least as likely as not that such is related to the Veteran's military service?   

(D) For each currently diagnosed personality disorder, is it at least as likely as not that such was subject to a superimposed disease or injury related to the Veteran's military service that resulted in additional disability?  If so, please identify the additional disability.   

The opinions should be supported by a clear rationale, and a discussion of the facts and psychiatric principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the electronic record has been reviewed, and document consideration of the lay statements of record. 

3.  Also after completion of the development with respect to obtaining SSA records, afford the Veteran a VA dermatologic examination to assess the nature and etiology of his hidradenitis.  The electronic record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein as well as summarized in the decision above, and examination of the Veteran, the examiner should express an opinion as to whether this condition is at least as likely as not that related to the Veteran's military service.  

The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the electronic record has been reviewed.  A negative opinion should not be based solely on the lack of sufficient evidence of relevant disability in service, and must document consideration of the lay statements of record with regard to continuity of symptomatology from service to the present time.   

4.  After completing the above, and any other development as may be indicated, the claims for service connection for a psychiatric disability and hidradenitis suppurativa with associated back problems should be readjudicated based on the entirety of the evidence.  To the extent either claim is denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


